Case: 12-11502          Date Filed: 03/12/2013   Page: 1 of 23




                                                                                   [PUBLISH]

                    IN THE UNITED STATES COURT OF APPEALS

                                FOR THE ELEVENTH CIRCUIT
                                 ________________________

                                         No. 12-11502
                                     Non-Argument Calendar
                                   ________________________

                                     Agency No. A089-098-882




XIU YING WU,

llllllllllllllllllllllllllllllllllllllllPetitioner,

versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllllRespondent.

                                   ________________________

                            Petition for Review of a Decision of the
                                 Board of Immigration Appeals
                                 ________________________

                                           (March 12, 2013)

Before TJOFLAT, WILSON and KRAVITCH, Circuit Judges.

WILSON, Circuit Judge:
              Case: 12-11502     Date Filed: 03/12/2013   Page: 2 of 23



      Xiu Ying Wu, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’s (BIA) final order affirming the Immigration

Judge’s (IJ) denial of her application for asylum under the Immigration and

Nationality Act (INA) § 208(a), 8 U.S.C. § 1158(a), withholding of removal, INA

§ 241(b)(3), 8 U.S.C. § 1231(b)(3), and relief under the United Nations

Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or

Punishment (CAT), 8 C.F.R. § 208.16(c). On appeal, Wu argues that the IJ’s

adverse-credibility determination is not supported by substantial evidence and that

she is eligible for asylum, withholding of removal, and CAT relief. After careful

review, we dismiss the petition in part and grant the petition in part.

                                   I. Background

      On August 20, 2008, Wu was served with notice to appear, charging that

she illegally entered this country on August 2, 2008, without being admitted or

paroled. She conceded removability but filed an application for asylum,

withholding of removal, and CAT relief based upon her alleged persecution by

family-planning officials in China. Wu contends that, while living in Fuzhou City,

China in 2007, she became pregnant by her boyfriend. She returned to her

hometown of Lianjiang to see a doctor, who confirmed the pregnancy. In China, it



                                          2
             Case: 12-11502     Date Filed: 03/12/2013   Page: 3 of 23

is generally unlawful for women to become pregnant out of wedlock. On February

20, 2008, three family-planning officials visited Wu’s family home and, upon

confirming she was unmarried, forced her to accompany them to the hospital.

According to Wu, she was then tied to an operating bed and a forcible abortion

was performed, terminating her pregnancy.

      Following the abortion, Wu was ordered to report to the family-planning

office for weekly checkups. She did not comply, instead choosing to return to

Fuzhou City to work. Family-planning officials then appeared at Wu’s place of

employment and ordered her supervisor to terminate her employment, which he

did. The officials next descended upon Wu’s apartment, where they found her

boyfriend, Shian Hu. Wu and Hu were taken to the family-planning office, where

Wu was given a pregnancy test and fined 20,000 renminbi. She was additionally

ordered to take a weekly pregnancy test and to receive family-planning education

with Hu after each test. Hu was fined 5,000 renminbi for illegal cohabitation. Wu

contends that family-planning officials continued to harass her and that she fled to

the United States to escape persecution.

      In support of her claim, Wu offered her own statement, written letters from

her father and from Hu, a “Family Planning Birth Control Operation Certificate”

stating an abortion had been performed, the receipt from the fines that she and Hu

                                           3
              Case: 12-11502     Date Filed: 03/12/2013   Page: 4 of 23

had paid to the family-planning office, and a letter from her previous employer

discharging her for violation of China’s family-planning laws.

      In response, the United States Department of Homeland Security,

Immigration and Customs Enforcement (DHS) offered the 2007 China Profile of

Asylum Claims and Country Conditions (Country Profile) and certain other

documentary evidence. The Country Profile noted that the legal age of marriage in

China is 22 for men, that it is illegal “in almost all provinces” for unmarried

women to bear children, and that unwed women who do have children are liable to

pay “social compensation fees.” The Country Profile also stated that United States

Embassy officials were unaware of any “abortion certificates,” and that the only

document that might resemble such a certificate is a document issued by hospitals

following a voluntary abortion. This document is used by patients to request the

two weeks of sick leave to which Chinese law entitles them following a voluntary

abortion. The Country Profile further indicated that “[d]ocumentation from China,

particularly from Fujian Province, is subject to widespread fabrication and fraud.”

      The Fujian Provincial Birth Planning Committee denied the occurrence of

any forced abortions or sterilizations in Fujian in the prior ten years, but according

to the Country Profile it was “impossible to confirm this claim, and, in 2006,

reportedly, there were forced sterilizations in Fujian.” Finally, the Country Profile

                                          4
              Case: 12-11502     Date Filed: 03/12/2013   Page: 5 of 23

noted that local physicians in contact with consular officials had reported no signs

of forced abortions among patients since the 1980s, and though American consular

officials found evidence of coercion through social pressure, they did not report

any cases of forced abortions or sterilizations.

      At the merits hearing, when asked how family-planning officials had known

that she was pregnant, Wu responded, “I think that probably I was in the hospital

check up and the doctor found out and told them.” She also explained that the

doctor called the family-planning officials “[p]robably [because] I was alone and

no one [was] with me at that time.” Wu testified that had her boyfriend, mother, or

some other individual accompanied her to the clinic, the doctor would have likely

asked have to see a marriage certificate.

      The IJ denied Wu’s application for asylum, withholding of relief, and

request for CAT relief. He further entered an adverse-credibility determination,

finding that Wu lacked credibility for five reasons: (1) Wu’s story was

implausible; (2) the Country Profile’s statement that documentation from China,

and particularly from Fujian, is subject to widespread fabrication and fraud; (3) the

Country Profile’s observation that there had been no cases of forced abortion in

the prior ten years; (4) the Country Profile’s report that U.S. Embassy officials

were unaware of any “abortion certificates” and that the only document

                                            5
              Case: 12-11502     Date Filed: 03/12/2013   Page: 6 of 23

resembling such a certificate was in fact given after a voluntary abortion; and (5)

the fact that the purported abortion certificate was not authenticated, as required

by 8 C.F.R. § 1287.6. The IJ further explained that, though it was only “a minor

factor,” he was dubious of the “circuitous route” Wu’s documentation had taken to

get to the United States, as the exhibits she entered were mailed to some unknown

person in Hong Kong before being forwarded on to Wu’s attorney. As to the first

factor, implausibility, the IJ explained:

      I find that the respondent’s testimony is not plausible. Her testimony
      is that on February 15, 2008, she went to this clinic alone to have this
      pregnancy test. The people at the clinic did not ask her if she was
      married. She did not tell them she was single. She just showed up
      there alone. They conduct this pregnancy test and confirm that she is
      pregnant. It just seems suspicious to me, or unusual or odd, that five
      days later the family[-]planning officials would just show up at her
      home just based on that one pregnancy test.

      The respondent’s explanation is that this whole scenario to the people
      at the hospital was unusual and suspect. That simply when a woman
      shows up by herself, that that is suspicious circumstances to them. If
      she had showed up with her mother or her boyfriend, for example,
      they would have asked for a marriage certificate. But, if she shows
      up by herself, apparently the doctors there for some reason notify the
      family[-]planning officials. It just seems implausible to me. This is
      just one factor, but when I consider this along with the other evidence
      of record, it just places the respondent’s credibility in question. It
      seems more likely that if a single female shows up, that would arouse
      the suspicions of the family[-]planning officials and they would then
      say, okay, where is your marriage certificate. The respondent’s
      testimony is contrary to that. It is if you show up with your mother or
      somebody else or your boyfriend or your husband or a man they still

                                            6
              Case: 12-11502    Date Filed: 03/12/2013    Page: 7 of 23

      ask for the marriage certificate.

      The IJ emphasized that this first implausibility finding was only one of the

five factors that led to his adverse-credibility determination. Based on these

findings, however, he entered an adverse-credibility determination and found that

Wu had not demonstrated she suffered from past persecution (i.e., that she had

undergone a forced abortion).

      Finally, the IJ determined that Wu did not have a well-founded fear of

future persecution because her only fear was of being arrested, fined, or forced to

attend family-planning classes, all of which are insufficient to constitute

persecution. Because she had failed to sustain the lower burden of proof for

asylum, the IJ found that she necessarily failed to carry the higher burden for

withholding of removal or CAT relief.

      Wu appealed to the BIA, which dismissed the appeal. According to the

BIA, the IJ’s adverse-credibility determination was not clearly erroneous:

      [W]e agree that it seems implausible that the respondent would have
      presented herself for a pregnancy examination as an unaccompanied
      female and not been asked for a marriage certificate or other proof of
      her marital status. Even if this were to be considered improper
      speculation or conjecture on the part of the Immigration Judge, this
      was not the sole basis for his adverse[-]credibility finding.

      The Immigration Judge also noted that the respondent submitted a
      medical “certificate” purportedly confirming her forced abortion in

                                          7
              Case: 12-11502    Date Filed: 03/12/2013    Page: 8 of 23

      February 2008. However, we agree that this “certificate” is entitled to
      limited weight, as it is an unauthenticated photocopy which, on its
      face, does not even indicate whether the abortion was voluntary or
      mandatory. Moreover, the Department of State’s 2007 Profile of
      Asylum Claims - China (“2007 Profile”) states that United States
      embassy and consulate general official are unaware of any certificates
      issued for involuntary abortions. Rather, the 2007 Profile indicates
      that hospitals might issue, upon a patient’s request, a certificate
      following a voluntary abortion.

      (emphasis in original) (internal citations omitted).

The BIA accordingly concluded that because she had not provided credible

testimony or corroborated her claims, Wu was not eligible for asylum or

withholding of removal. Finally, the BIA found that because Wu had failed to

meaningfully address the IJ’s denial of CAT relief in her notice of appeal or

appellate brief, the CAT issue merited no discussion. The instant petition

followed.

                                   II. Discussion

                          A. Subject-Matter Jurisdiction

      As a threshold matter, we note that we are without jurisdiction to consider

Wu’s appeal of the denial of her request for CAT relief. We review our subject-

matter jurisdiction de novo. Sanchez Jimenez v. U.S. Att’y Gen., 492 F.3d 1223,

1231 (11th Cir. 2007). A court may not consider a claim raised in a petition to

review a final order unless the petitioner has first exhausted her administrative

                                          8
              Case: 12-11502     Date Filed: 03/12/2013   Page: 9 of 23

remedies with regard to that claim. INA § 242(d)(1); 8 U.S.C. § 1252(d)(1).

Thus, if an alien fails to raise her claim before the BIA, “we lack jurisdiction to

consider it under the clear dictates of circuit precedent.” Amaya-Artunduaga v.

U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006) (per curiam). As such,

Wu’s petition for review of the denial of her request for CAT relief is dismissed

for want of jurisdiction.

                               B. Standard of Review

      With regard to the remaining issues, “[t]he appropriate standard of review is

well-settled.” Mazariegos v. Office of U.S. Att’y Gen., 241 F.3d 1320, 1323 (11th

Cir. 2001). We review “administrative fact findings under the highly deferential

substantial evidence test.” Adefemi v. Ashcroft, 386 F.3d 1022, 1026–27 (11th

Cir. 2004) (en banc). Under that standard, we “must affirm the BIA’s decision if it

is supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir.

2001) (internal quotation marks omitted). “When the BIA issues a decision, we

review only that decision, except to the extent the BIA expressly adopts the IJ’s

decision.” Chacon-Botero v. U.S. Att’y Gen., 427 F.3d 954, 956 (11th Cir. 2005)

(per curiam). If the BIA explicitly agreed with particular findings of the IJ, we

review both the BIA and the IJ’s conclusions regarding those issues. Ayala v. U.S.

                                          9
             Case: 12-11502     Date Filed: 03/12/2013   Page: 10 of 23

Att’y Gen., 605 F.3d 941, 948 (11th Cir. 2010). In the instant case, the BIA issued

its own decision but adopted much of the IJ’s reasoning with regard to the

adverse-credibility determination, and we accordingly review both opinions.

                                     C. Asylum

      An alien who is present in the United States may apply for asylum. INA

§ 208(a)(1), 8 U.S.C. § 1158(a)(1). The Secretary of the Department of Homeland

Security or the Attorney General may grant asylum if the alien first demonstrates

that she qualifies as a “refugee.” INA § 208(b)(1), 8 U.S.C. § 1158(b)(1)(A). A

“refugee” includes, inter alia, “a person who has been forced to abort a pregnancy

or to undergo involuntary sterilization, or who has been persecuted for failure or

refusal to undergo such a procedure or for other resistance to a coercive

population control program.” INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A).

      An applicant bears the burden of establishing eligibility for asylum “by

offering ‘credible, direct, and specific evidence in the record.’” Forgue, 401 F.3d

at 1287 (quoting Sangha v. I.N.S., 103 F.3d 1482, 1487 (9th Cir. 1998)). If an

alien is found to be credible, her testimony may be sufficient, standing alone and

without corroboration, to satisfy her burden of establishing eligibility for asylum.

Tang v. U.S. Att’y Gen., 578 F.3d 1270, 1276 (11th Cir. 2009). “Likewise, a

denial of asylum can be supported solely by an adverse[-]credibility determination,

                                         10
             Case: 12-11502    Date Filed: 03/12/2013    Page: 11 of 23

especially if the alien fails to produce corroborating evidence.” Id. at 1276–77.



                       D. Adverse-Credibility Determination

      The REAL ID Act of 2005, Pub. L. No. 109-13 § 101, 119 Stat. 302 (2005),

governs credibility determinations with regard to applications for asylum or

withholding of removal filed after May 11, 2005. 8 U.S.C. § 1158(b)(1)(B)(iii). It

provides:

      Considering the totality of the circumstances, and all relevant factors,
      a trier of fact may base a credibility determination on the demeanor,
      candor, or responsiveness of the applicant or witness, the inherent
      plausibility of the applicant’s or witness’s account, the consistency
      between the applicant’s or witness’s written and oral statements
      (whenever made and whether or not under oath, and considering the
      circumstances under which the statements were made), the internal
      consistency of each such statement, the consistency of such
      statements with other evidence of record (including the reports of the
      Department of State on country conditions), and any inaccuracies or
      falsehoods in such statements, without regard to whether an
      inconsistency, inaccuracy, or falsehood goes to the heart of the
      applicant’s claim, or any other relevant factor. There is no
      presumption of credibility, however, if no adverse credibility
      determination is explicitly made, the applicant or witness shall have a
      rebuttable presumption of credibility on appeal.

Id. “As with other factual findings, ‘[c]redibility determinations likewise are

reviewed under the substantial evidence test.” Forgue, 401 F.3d at 1286 (quoting

D-Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 818 (11th Cir. 2004)). “The trier of



                                         11
             Case: 12-11502     Date Filed: 03/12/2013   Page: 12 of 23

fact must determine credibility, and this court may not substitute its judgment for

that of the BIA with respect to credibility findings.” D-Muhumed, 388 F.3d at

818. Indeed, “[a] credibility determination, like any fact finding, may not be

overruled unless the record compels it.” Chen v. U.S. Att’y Gen., 463 F.3d 1228,

1231 (11th Cir. 2006) (per curiam) (alteration in original) (internal quotation

marks omitted).

      That said, if an IJ makes an adverse-credibility finding, he “must offer

specific, cogent reasons” to support his conclusion, Forgue, 401 F.3d at 1287, and

“[i]t is appropriate for us to reverse when a credibility determination is based

solely on speculation and conjecture,” Tang, 578 F.3d at 1278. Once an adverse-

credibility determination is made, “[t]he burden then shifts to the alien to show

that the IJ’s credibility decision was not supported by ‘specific, cogent reasons’ or

was not based on substantial evidence.” Chen, 463 F.3d at 1231 (quoting Forgue,

401 F.3d at 1287).

      As explained previously, the IJ’s adverse-credibility determination in the

instant case was based on five factors that break down roughly into two groups.

First, he found Wu lacking in credibility due to the overall implausibility of her

story. Second, he relied on the general inconsistency between Wu’s account and

the Country Profile, as well as her failure to authenticate the documentary

                                          12
             Case: 12-11502      Date Filed: 03/12/2013   Page: 13 of 23

evidence she offered in support of her claims. For clarity and ease of analysis, we

address each group in turn.

                                  1. Implausibility

      In upholding the adverse-credibility determination with respect to Wu, the

BIA agreed with the IJ that “it seems implausible that [Wu] would have presented

herself for a pregnancy examination as an unaccompanied female and not been

asked for a marriage certificate or other proof of her marital status.” We have

previously stated that “[i]t is appropriate for us to reverse when a credibility

determination is based solely on speculation and conjecture.” Tang, 578 F.3d at

1278. Here, the IJ’s repeated references that Wu’s story “just seems suspicious to

me” or “just seems implausible to me” evince a determination made on personal

perception or whim, not evidence. Neither the BIA nor the IJ cited to any record

evidence to support their conclusion that Wu’s story was implausible, or that

Chinese doctors are required to (or even routinely do) inquire as to a patient’s

marital status when administering a pregnancy test. Nor is Wu’s account, in our

view, implausible on its face.

      We are mindful that our review of an IJ’s credibility determination is

extremely deferential, and we will rarely disturb the credibility determinations of

the administrative fact-finder in cases such as these. Nonetheless, “we require that

                                          13
             Case: 12-11502     Date Filed: 03/12/2013    Page: 14 of 23

credibility determinations made by an IJ rest on substantial evidence, rather than

on conjecture or speculation.” Todorovic v. U.S. Att’y Gen., 621 F.3d 1318, 1325

(11th Cir. 2010). Our review of the record reveals no evidence to support the IJ’s

suspicious view of Wu’s story. “To the extent that the IJ based his adverse[-]

credibility determination on his personal perceptions about the reasonableness of

[Wu’s story], his determination is not supported by any evidence—let alone by

substantial evidence due deference.” Tang, 578 F.3d at 1278 (emphasis in

original). In the absence of evidence to support it, an IJ’s bald assertion that a

given account is implausible does not necessarily make it so. Thus, and though

the substantial evidence standard greatly constrains our examination of the IJ’s

findings, even its yoke does not bind us where, as here, the IJ’s conclusion fairly

appears to have been invented out of whole cloth. See id. (reversing adverse-

credibility determination based in part on IJ’s speculative assertion that “[the

applicant’s] mother would not have violated Chinese law in order to protect her

daughter”). As such, the BIA’s implausibility finding cannot support its adverse-

credibility determination.

                                  2. Other Factors

      Having found that the IJ’s finding of implausibility cannot support his

adverse-credibility determination, we turn our focus to the other factors given in

                                          14
             Case: 12-11502     Date Filed: 03/12/2013   Page: 15 of 23

support of his decision. The IJ relied on four other factors in finding that Wu was

not credible: (1) the Country Profile’s statement that documentation from Fujian is

subject to widespread fraud; (2) the Country Profile’s report that, according to the

Fujian Provincial Birth Planning Committee, there had been no forcible abortions

in the prior ten years; (3) the Country Profile’s indication that U.S. Embassy

officials were unaware of any “abortion certificates” and that the only document

resembling such certificates were given after voluntary abortions; and (4) the fact

that the purported abortion certificate was not authenticated. The first three of

these factors hinge exclusively on the alleged inconsistency of Wu’s account with

a State Department report—the Country Profile. The question thus reduces to

whether the IJ’s sole reliance on State Department reports and a failure to

authenticate constitute “specific, cogent reasons” for a finding that Wu was not

credible. Chen, 463 F.3d at 1231.

      We have consistently indicated that the BIA and IJ are “entitled to rely

heavily” upon State Department country reports. Reyes-Sanchez v. U.S. Att’y

Gen., 369 F.3d 1239, 1243 (11th Cir. 2004); see Imelda v. U.S. Att’y Gen., 611

F.3d 724, 728 (11th Cir. 2010) (“We have held that the BIA may rely heavily on

State Department reports about a country.”); Djonda v. U.S. Att’y Gen., 514 F.3d

1168, 1175 (11th Cir. 2008) (same); Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1259

                                         15
             Case: 12-11502     Date Filed: 03/12/2013   Page: 16 of 23

(11th Cir. 2006) (per curiam) (same). At the same time, however, “[u]se of

country reports cannot substitute for an analysis of the unique facts of each

applicant’s case.” Imelda, 611 F.3d at 729 (alteration in original) (internal

quotation marks omitted).

      We have also previously intimated that blind reliance on State Department

reports, without more, may be insufficient to satisfy the requirement that an

adverse-credibility determination be supported by “specific, cogent reasons.” Xia

v. U.S. Att’y Gen., 608 F.3d 1233, 1240 (11th Cir. 2010). In Xia, we upheld the

denial of asylum and withholding of removal of an applicant who claimed to have

undergone a forcible abortion in Fujian Province after she became pregnant out of

wedlock. Id. at 1234–35. The IJ in Xia made an adverse-credibility

determination, relying in part of State Department country reports that were

inconsistent with the applicant’s claims. Id. at 1238. We noted that “[w]hile it is

clear from the record that the State Department Reports played some role in the

IJ’s decision to deny Xia’s claims . . . [they] were by no means the only findings

the IJ made that led her to deny Xia’s claims for failure of proof and lack of

credibility.” Id. We took pains to emphasize that the adverse-credibility

determination was not solely the product of the State Department reports; the IJ,

we explained, had also “based her adverse[-]credibility determination on several of

                                         16
             Case: 12-11502     Date Filed: 03/12/2013    Page: 17 of 23

Xia’s testimonial infirmities.” Id. at 1237. These infirmities included the fact that

Xia had stated she was eighteen when the abortion was performed when records in

evidence revealed she in fact would have been nineteen, as well as the IJ’s finding

it incredible that the applicant would have started attending college at the very

time her pregnancy would have become visible. Id.

      We also took care in Xia to distinguish the Seventh Circuit’s contrary result

in Dong v. Gonzales, 421 F.3d 573 (7th Cir. 2005). In Dong, the Seventh Circuit

confronted a nearly identical factual scenario to that presented here: a Chinese

woman from Fujian province sought asylum, claiming she had been subjected to a

forced abortion because she became pregnant before marriage. Id. at 574. She

also claimed, as Wu claims here, that family-planning officials simply showed up

at her home after tests at a hospital revealed her to be pregnant, and though “she

did not know why the officials came to her house, . . . she speculated that they had

been tipped off about her pregnancy by someone at the hospital where she had

recently confirmed the fact.” Id. at 575.

      The Seventh Circuit reversed the IJ’s denial of asylum. Id. at 580. It first

rejected the IJ’s finding that the applicant’s story was not plausible, explaining

that “nothing in the record . . . affirmatively supports the IJ’s assumption that

village officials would not act as Dong described.” Id. at 577. The IJ had also

                                            17
              Case: 12-11502    Date Filed: 03/12/2013   Page: 18 of 23

based his adverse-credibility determination on perceived inconsistencies between

the applicant’s statement and State Department reports, but the Seventh Circuit

rejected these bases, too. Id. at 578. First, the court said, the State Department

reports were not necessarily inconsistent with the applicant’s claims: “Neither the

[Country] Profile nor the Country Report rule out the possibility that forced

abortions occur; thus, the IJ erred in relying on these reports to find Dong not

credible.” Id. at 578. Further, and perhaps more important, the court took issue

with the IJ’s reliance on State Department reports to discount the applicant’s

credibility, explaining that “an IJ should not rely on generalized Profiles or

Country Reports to refute an applicant’s personal experience.” Id. at 578; see also

Bace v. Ashcroft, 352 F.3d 1133, 1139 (7th Cir. 2003) (“[I]t would be improper to

find that a witness’s testimony about specific events could be ‘contradicted’ by a

generalized State Department report broadly discussing conditions in the

applicant’s country of origin.”).

      Moreover, in our decision in Xia, we paused to expressly distinguish Dong,

explaining:

      In this case, in contrast to Dong, the IJ gave well-explained reasons
      for finding Xia’s account not credible. The IJ was more than merely
      skeptical about Xia’s account; the IJ listed several discrepancies and
      omissions that rendered it less than believable. Those reasons still
      stand even if the State Department Reports are removed from

                                          18
             Case: 12-11502     Date Filed: 03/12/2013    Page: 19 of 23

      consideration, as Xia’s testimony included at least one internal
      inconsistency (how old she was when she had the abortion) and one
      omission (identifying data on the abortion operations certificate).

608 F.3d at 1240. From our decision in Xia, then, it follows naturally that though

State Department reports are helpful in ascertaining an applicant’s credibility, they

cannot serve as the sole basis for refuting an otherwise consistent and plausible

statement.

      Turning to the instant case, once we remove the IJ’s improper implausibility

finding from consideration, it is plain that Wu’s claim contains none of the

internal inconsistencies or omissions that led to our result in Xia. To the contrary,

and as in Dong, neither the IJ nor the BIA took issue with Wu’s demeanor or

found any internal consistency in her statements. In other words, nothing about

Wu in this particular case was found lacking in credibility. Instead, the BIA and

IJ concluded that Wu lacked credibility because the substance of her story did not

conform to State Department accounts of life in China. Our precedent, however,

dictates that the “[u]se of country reports cannot substitute for an analysis of the

unique facts of each applicant’s case.” Imelda, 611 F.3d at 729. In the absence of

any finding as to Wu’s demeanor, the consistency of her statements, or some other

individualized reason for questioning her credibility, we cannot say that the IJ’s

adverse-credibility determination was supported by “specific, cogent reasons.”

                                          19
             Case: 12-11502     Date Filed: 03/12/2013   Page: 20 of 23

Forgue, 401 F.3d at 1287.

      That result makes good sense, too. Were we to imbue State Department

reports with dispositive power as to an applicant’s credibility, large swaths of

applicants might be talismanically rendered lacking in credibility simply because

the substance of their claims was contrary to that contained in a static country

profile. Such a mechanism would vitiate the individualized determination our

precedent requires. That cannot be—nor is it—the law. See Imelda, 611 F.3d at

728–79 (concluding that the BIA erred in relying solely on the State Department’s

country report for Indonesia because it did not conduct an individualized analysis

in determining whether a fundamental change in circumstances had occurred); cf.

Xia, 608 F.3d at 1240 (explaining that “the IJ’s adverse[-]credibility determination

rested on far more than those two documents).

      Further, and even if inconsistency with State Department reports were

sufficient to render an applicant incredible, we fail to see how Wu’s statement in

this case was in fact inconsistent with the Country Profile on which the IJ so

heavily relied. The Country Profile does not rule out the possibility that forced

abortions occur in Fujian Province. In fact, in the sentence after the Fujian

Provincial Birth Planning Committee’s denial of any forced abortions within the

past ten years, the Country Profile explains: “It is impossible to confirm this claim,

                                          20
             Case: 12-11502     Date Filed: 03/12/2013   Page: 21 of 23

and, in 2006, reportedly, there were forced sterilizations in Fujian.” Elsewhere in

the Country Profile, the State Department writes, “[t]hough the government claims

to have stopped using forced abortions and sterilizations, which are now contrary

to birth planning regulations, forced abortions and sterilizations continue to occur

due to uneven implementation at the local level and ongoing pressure to keep

birthrates low.”

      Moreover, though the IJ also relied upon the Country Profile’s report that

documents from Fujian are frequently counterfeited and that the only “abortion

certificates” of which Embassy officials are aware are given after voluntary

procedures, that does not necessarily mean that no certificates are given out after

involuntary abortions—it simply means that Embassy officials are unaware of any

such certificates. Additionally, the Country Profile statement that “[i]t is possible

that the holder of a document indicating a requested voluntary abortion may, in

fact, have only submitted to an abortion as a result of pressure” openly suggests

that more may well be afoot, and certainly does not rule out the possibility that

individuals might be given an abortion “certificate” following an involuntary

procedure. In other words, though the Country Profile does not necessarily bolster

or support Wu’s contentions, neither does it refute them. At any rate, such

tangential “inconsistency,” standing alone and considered in the totality of the

                                          21
             Case: 12-11502     Date Filed: 03/12/2013    Page: 22 of 23

circumstances, is insufficient to serve as the sole basis for the IJ’s finding that Wu

is without credibility.

      Finally, and as to the IJ’s finding that Wu lacked credibility in part because

the documentation she offered had not been authenticated and had taken a

circuitous route to the United States, we agree that “we cannot depend of [the]

veracity” of unauthenticated documents, Yang v. U.S. Att’y Gen., 418 F.3d 1198,

1202 n.3 (11th Cir. 2005), and that the IJ was therefore within his discretion to

discount the certificate as lacking in probative value. But for an IJ to give little

weight to Wu’s evidence in support of her claims is, in our view, an entirely

different matter from the individualized assessment of her credibility—based upon

“the totality of the circumstances”—the asylum statute commands. 8 U.S.C.

§ 1158(b)(1)(B)(iii). Therefore, Wu’s failure to authenticate the abortion

certificate may mitigate the probative value of her corroborative evidence, but it

has little, if any, bearing on whether her testimony was credible in and of itself.

See Yang, 418 F.3d at 1201 (“The weaker an applicant’s testimony, . . . the greater

the need for corroborative evidence.”).

      We emphasize one final point in closing: it does not necessarily follow from

our result here that Wu will ultimately succeed in her bid for asylum. A finding

that an applicant is credible does not a fortiori require a finding that the applicant

                                          22
             Case: 12-11502     Date Filed: 03/12/2013    Page: 23 of 23

has adduced the “credible, direct, and specific evidence in the record” necessary to

establish eligibility for asylum. Forgue, 401 F.3d at 1287; see Silva v. U.S. Att’y

Gen., 448 F.3d 1229, 1240 (11th Cir. 2006) (affirming denial of asylum despite

applicant’s having been found credible); Huang v. U.S. Att’y Gen., 429 F.3d 1002,

1007 (11th Cir. 2005) (per curiam) (same). Indeed, if Wu fails to adduce the

quantum of evidence necessary to establish her entitlement to asylum, her claim

may well be denied on remand due to a paucity of evidence. But on this record,

and in the absence of any individualized reason to question Wu’s credibility, the

generalized Country Profile so heavily relied upon by the IJ cannot, without more,

serve as the sole predicate for a finding that Wu is not credible. Accordingly, and

although we dismiss that portion of Wu’s claim relating to CAT relief for want of

subject-matter jurisdiction, we grant the petition as it relates to the BIA’s adverse-

credibility determination, vacate the BIA’s decision, and remand for further

proceedings consistent with this opinion.

      PETITION DISMISSED IN PART, GRANTED IN PART, VACATED

AND REMANDED.




                                          23